Title: To George Washington from Gimat, 5 December 1793
From: Gimat, Jean-Joseph Soubadère de
To: Washington, George


          
            Monsieur Le president;
            A Bordeaux Le 5 Xbre 1793.Lan 2eme de la Republique fransaise
          
          Daprés Touttes Les marques des Bontés que vous avés daigné me prodigué pandant Le siege
            diork & dont je suis demuré jusqua presant penetré de Reconoisance & Celles que
            vous avés particulieremant pour mon frere qui a Eu Lhoneur de servir sous vos ordres
            pandant Les dernieres années de la Guerre de votre pays.
          Permetés moy de man faire un Titre pour vous demander un Grasse, qui Est Celle dagréer
            Les Lettres incluses pour y faire donner Cours par La premiere ocasion qui Ce
            presantera, vous Randerois heureuse une famille Reconoisante qui Est dans Le plus
            profond Chagrain Sur Les Nouvelles indirectes quelle a Recues Sur Le
            Sor de mon frere, Lincertitude ou je suis particulieremant de landroit ou il Est Nan
            ayant point Recû des Nouvelles depuis un an! me fait prandre La Resolution & La
            liberté, monsieur Le presidant, de vous prié tres instamant de vous faire informé Cy
            Gimat ou sa fame sont Randus a philadelphia, ou sils Sont Encore Sur Leur hab[itati]on
            de la martinique & de donner vos ordres a faire que Le presant paquet parviene a Lun
            ou a Lautre.
          Pardones monsieur Le presidant, a mon Extraime sancibilitté & a mon impatiance de
            Conoitre La destinée dun frere que J’aime Tandremant, Cy je prands La liberté de
            madresser directemant a vous, pour massuré l’arrivêe a sa destination du presant paquet
            inclux, qui interoisse Toutte ma famille.
          Agrées je vous prie avec ma Reconoisance Le Tres profont Respect avec Lequel Je suis
            Monsieur Le presidant Votre tres humble & tres obeisant Serviteur
          
            GimatCadet
          
          
            P. S. Le plus Gros des paquets Conserne La famille de Mad[am]e de Gimat il Est de son
              interoit particulié quil parviene Bien suremant au Neg[ocian]t a ladresse du quel il
              Est, jause me flatté monsieur Le president que vous aurois La maime Bonté pour Lui que
              pour Celui qui Regarde directemant Madame de Gimat & qui vous voudrés Bien doné
              vos ordres afain qu’il soît acheminé par Les premieres ocasions.
            Madame piemon porteur de la presante Est un habitante du port au prince apartenant a
              une famille de plus justemant Distînguée & qui prand La vois de votre pays pour se
              Randre dans Le sien, permetés moy monsieur Le presidant de La Concigné dans Ma Lettre
              Comme une damme veritablemant Respectable; Ele interesse autant par ses malheurs que
              par Touttes Ses Calittés agreables, je sais Combien Touts ses Titres sont Grands
              auprés de vous, J’ause vous prié, monsieur Le presidant Ci Le quas Le Requiert, de
              faire pour Ele Ce que vous pourriés faire pour moy Ci Des sirconstances me Raprochant
              de vous Conjouintemant avec mon frere G. qui ne Sera pas moins sancible a vos
                Bontés.
          
        